N. J. Kaufman, J.
(concurring). I agree with the sound reasoning and rationale employed by Judge Gillis in his well-written opinion. However, I must disagree with his ultimate conclusion and concur in the result reached by Judge Burns. Both opin*126ions correctly point out that the- executor had accepted petitioner’s right of first refusal on December 15, 1976. Thereafter, on January 21, 1977, petitioner notified the executor that he could not exercise his priority, as one of his financial backers withdrew. At this point, in my opinion, the petitioner’s priority rights terminated. If the petitioner had requested a time extension of the executor or presented assurances of performance to him, the parties could have provided for the continuance of petitioner’s priority for a reasonable time. Absent such measures, I do not consider the actions taken by petitioner sufficient to preserve his preemptive position.
I too would reverse.